     Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 1 of 73 PageID #: 603



                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON


UNITED STATES OF AMERICA,

            Plaintiff,

v.                                        Civil Action No. 2:19-cv-00417

MOUNTAINEER MANUFACTURING, INC.;
MINING MOTORS, INC.; TANYA
MIDDLETON, a/k/a TANYA BRYANT;
RTM PROPERTIES, LLC; WVTC, LLC;
WORKFORCE WEST VIRGINIA; WEST
VIRGINIA STATE TAX DEPARTMENT;
CECIL WALKER MACHINERY CO.; and
AIRGAS USA, LLC,

            Defendants.


                       MEMORANDUM OPINION AND ORDER


            Pending are the motions for summary judgment by

plaintiff United States (ECF No. 60), filed May 22, 2020,

defendant Tanya Middleton (“Middleton”)(ECF No. 68), filed June

22, 2020, defendant Mining Motors, Inc. (“Mining Motors”) (ECF No.

70), filed June 22, 2020, and defendant WVTC LLC (“WVTC”) (ECF No.

73), filed June 24, 2020.       Pending also is the United States’

motion for default judgment (ECF No. 62), filed May 22, 2020.

Inasmuch as the facts and legal issues involved in these motions

are necessarily interrelated, this memorandum opinion and order

will dispose of all five motions.
    Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 2 of 73 PageID #: 604



                              I.   Background


                    A.   Relevant Factual Background


           From December 31, 2008 through December 31, 2011,

Mountaineer incurred Form 941 federal employment taxes and a civil

penalty under 26 U.S.C. § 6721 for failure to file correct

information returns.     ECF No. 60-2, at ¶ 9 (Declaration of United

States Internal Revenue Officer Eugene Stump).           Balances on these

liabilities remain unpaid as of April 20, 2020, in the amount of

$154,714.47, as provided by the sworn declaration of Revenue

Officer Stump and IRS account transcripts and as set forth in the

chart below.    ECF No. 60-3 (IRS Account Transcripts for

Mountaineer’s Federal Tax Liabilities); ECF No. 60-2, at ¶ 10.

Additionally, Mountaineer remains indebted to the United States

for “statutory additions to tax, including interest, accruing

after” April 20, 2020.      ECF No. 60-2, at ¶ 11.       The chart below

also reflects the dates these liabilities were recorded by notices

of federal tax liens recorded, 1 and in four instances refiled,

with the Clerk of the County Commission for Fayette County, West

1    Inasmuch as the 26 U.S.C. § 6721 civil penalty was recorded
on the same form as that used to record the five Form 941 federal
employment tax assessments and no party has indicated to the
contrary, the court treats the United States’ interest arising
from the 26 U.S.C. § 6721 civil penalty as a “federal tax lien”
and collectively refers to the six interests of the United States
in Mountaineer’s assets and former assets as the “federal tax
liens.”


                                      2
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 3 of 73 PageID #: 605



Virginia.   See id. at ¶ 12; ECF No. 60-4 (Facsimile Copies of IRS’

Automated Lien System Records); ECF No. 60-10 (Notices of Federal

Tax Liens and Notices of Federal Tax Lien Refiles Filed with the

Clerk of the County Commission).


              Tax Period                  Assessment     Unpaid       Recording
 Tax Type                   Assessment
                Ending                      Amount       Balance        Dates
                               Date
                                                         (as of
                                                         4/20/20)
  WT-FICA     12/31/2008     04/06/2009    $45,451.98    $39,499.94 05/19/2009
   (Form                                                            05/23/2018
   941)
  WT-FICA     03/31/2009     06/29/2009    $39,843.66     $2,546.41 10/22/2009
   (Form                                                            08/10/2018
   941)
  WT-FICA     06/30/2009     09/28/2009    $35,939.60    $42,882.46 10/22/2009
   (Form                                                            12/06/2018
   941)
  WT-FICA     09/30/2009     12/28/2009    $33,730.62    $61,113.65 01/19/2010
   (Form                                                            03/29/2019
   941)
  WT-FICA     12/31/2011     04/02/2012    $45,559.83     $7,103.60 03/30/2015
   (Form
   941)
   Civil      12/31/2009     03/03/2014     $1,200.00     $1,568.41 12/22/2014
  Penalty
  § 6721
                                                 Total $154,714.47




            The original filings of the notices of federal tax liens

for the first four Form 941 assessments bear a stamp with the

following address: “Internal Revenue Service P.O. Box 145585

Cincinnati, OH 45250-5885.”      ECF No. 60-10, at 1-4.       Based on the

submissions of the United States, it does not appear that the




                                     3
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 4 of 73 PageID #: 606



latter two notices have been refiled, and the originals do not

bear this IRS stamp.     See ECF No. 60-4, at 1-2; ECF No. 60-10.


            In addition to the recorded federal tax liens, fourteen

other lien interests in Mountaineer’s property were recorded with

the Clerk of the County Commission between October 11, 2011 and

February 13, 2017.    ECF No. 60-11 (Defendants’ Recorded Interests

in Mountaineer Property).     These recorded liens, copies of which

have been submitted to the court at ECF No. 60-11, are as follows:


Recording      Recording        Interest Description                 Amount
   Date        Book-Page
10/11/2011      32-262     WorkForce West Virginia tax          $2,310.36 with
                               lien for unemployment           $95.26 interest
                            compensation contributions         as of 10/3/2011
                             for the tax period ending
                                      6/30/2011
3/4/2013        34-187     WorkForce West Virginia tax          $1,645.98 with
                               lien for unemployment           $23.26 interest
                            compensation contributions         as of 3/15/2013
                             for the tax period ending
                                     12/31/2012
10/9/2014       35-693        West Virginia State Tax            $3,928.00 with
                              Department tax lien for          $208.44 interest
                              withholding for the tax           as of 10/6/2014
                              period ending 3/31/2014
11/13/2014      36-197        West Virginia State Tax            $4,124.00 with
                              Department tax lien for          $153.50 interest
                              withholding for the tax           as of 11/5/2014
                              period ending 6/30/2014
12/9/2014       36-216     WorkForce West Virginia tax          $2,717.08 with
                               lien for unemployment           $105.82 interest
                            compensation contributions         as of 12/18/2014
                             for the tax period ending
                                      9/30/2014




                                     4
  Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 5 of 73 PageID #: 607




 Recording    Recording         Interest Description                Amount
    Date      Book-Page
3/16/2015      36-467         West Virginia State Tax          $3,823.00 with
                              Department tax lien for              $115.89
                              withholding for the tax          interest as of
                              period ending 9/30/2014             1/5/2015
6/11/2015      36-562         West Virginia State Tax          $3,419.00 with
                              Department tax lien for              $152.87
                              withholding for the tax          interest as of
                             period ending 12/31/2014             6/5/2015
7/6/2015       36-628      WorkForce West Virginia tax         $5,377.94 with
                               lien for unemployment               $138.70
                            compensation contributions         interest as of
                             for the tax period ending             7/15/15
                                     3/31/2015
8/10/2015      36-668         West Virginia State Tax          $2,540.00 with
                              Department tax lien for         $94.84 interest
                              withholding for the tax          as of 8/5/2015
                              period ending 3/31/2015
8/31/2015      36-688      WorkForce West Virginia tax         $2,316.58 with
                               lien for unemployment          $31.97 interest
                            compensation contributions        as of 9/11/2015
                             for the tax period ending
                                     6/30/2015
11/12/2015     37-217         West Virginia State Tax          $2,391.00 with
                              Department tax lien for         $90.10 interest
                              withholding for the tax         as of 11/5/2015
                              period ending 6/30/2015
5/17/2016      64-351     Abstract of judgment in favor        $9,489.36 with
                          of Cecil Walker Machinery Co.           interest
                                                              accruing at 7%,
                                                                 plus costs
12/28/2016     65-247     Abstract of judgment in favor $42,799.00 with
                                 of Airgas USA, LLC          interest
                                                         accruing at 7%
2/13/2017      38-383      WorkForce West Virginia tax     $50.00 with
                               lien for unemployment    $10.70 interest
                            compensation contributions  as of 2/23/2017
                             for the tax period ending
                                     9/30/2015


                                    5
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 6 of 73 PageID #: 608



           Mountaineer presently owns, or at one time owned, four

sets of properties located in Smithers, West Virginia, hereinafter

referred to as: “the Mining Motors Properties,” “the Middleton

Properties,” “Johnson Lot Nos. 62-64,” and “Oakland Front Half Lot

No. 8.”   The Mining Motors Properties include, as the first set:

Parcel 1, Parcel 2, Parcel 4, and Parcel 5, as described by deed

dated November 28, 1986, to grantee defendant Mountaineer, ECF No.

60-6; and Tract Two, as described by deed dated November 21, 1988,

to grantee Mountaineer, ECF No. 60-7.        The Middleton Properties

include, as the second set: Parcel 3, as described by deed dated

November 28, 1986, to grantee Mountaineer, ECF No. 60-6; and Tract

One, as described by deed dated November 21, 1988, to grantee

Mountaineer, ECF No. 60-7.


           Johnson Lot Nos. 62-64 include Tract I (Lot No. 62 of

the W.R. Johnson Coal Company Subdivision) and Tract II (Lot Nos.

63-64 of the W.R. Johnson Coal Company Subdivision), as described

by deed dated May 7, 1996, to grantee Mountaineer, constituting

the third set.   ECF No. 60-8 (May 7, 1996 Deed).         Oakland Front

Half Lot No. 8 includes “LOT Front ½ of 8 SEC B Oakland SD, Map 7,

Parcel 106, Account No. 06171947,” as described by deed dated

April 3, 2012, to grantee Mountaineer, constituting the fourth

set.   ECF No. 60-9 (April 3, 2012 Deed).




                                     6
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 7 of 73 PageID #: 609



          The parties agree that Mountaineer failed to pay state

ad valorem real property taxes on these four sets of property,

whereupon state ad valorem tax liens pertaining to the properties

became the subjects of a sale by the Fayette County Sheriff on

November 10, 2016.    See ECF No. 48, at ¶¶ 9, 20, 30 (United

States’ Proposed Stipulations of Facts); ECF No. 49, at 2-3

(Mining Motors’ Exceptions and Additions to the Plaintiff’s

Proposed Stipulation of Facts); ECF No. 50, at 2, 4 (Middleton’s

Exceptions to the Plaintiff’s Proposed Stipulation of Facts and

Middleton’s Proposed Stipulation of Facts); ECF No. 51 (West

Virginia State Tax Department’s Response to the United States of

America’s Proposed Stipulations of Facts).


          The United States has acknowledged the contention of

Middleton that it, “did not file its liens with the Office of the

Sheriff of Fayette County, West Virginia” prior to the sheriff’s

sale of the ad valorem tax liens.        ECF No. 75-1, at 1 (United

States’ Objections and Responses to Defendants’ Additional

Statements of Undisputed Facts).         However, as will be shown, the

notices of the federal tax liens need not have been filed with the

sheriff; rather they were previously and properly filed with the

Clerk of the County Commission for Fayette County, West Virginia.




                                     7
    Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 8 of 73 PageID #: 610



           At the sheriff’s sale, WVTC purchased the state tax ad

valorem lien associated with the Mining Motors Properties for

$5,307.29, the state ad valorem tax liens associated with the

Middleton Properties for $1,909.31, and the state ad valorem tax

lien associated with Oakland Front Half Lot No. 8 for $458.61.

See ECF No. 60-12 (April 1, 2018 Tax Deed Conveying the Mining

Motors Properties) (noting the sale of the state ad valorem tax

lien on the Mining Motors Properties to WVTC); ECF No. 60-13, at

1-3 (Three Separate April 1, 2018 Tax Deeds Conveying the

Middleton Properties) (noting the sale of the state ad valorem tax

liens on the Middleton Properties to WVTC); ECF No. 60-14 (April

1, 2018 Tax Deed Conveying Oakland Front Half Lot No. 8) (noting

the sale of the state ad valorem tax lien on Oakland Front Half

Lot No. 8 to WVTC). 2    The state ad valorem tax lien on Johnson Lot

Nos. 62-64 was not purchased during the November 10, 2016




2    As indicated by the parentheticals above, the ad valorem tax
liens on what are collectively referred to herein as the Middleton
Properties were sold to WVTC by three separate sales, certificate
of sale numbers 2016-S-000000210, 2016-S-000000212, and
2016-S-000000213, during the November 10, 2016 sheriff’s sale.
ECF No. 60-13. The ad valorem tax lien on the Mining Motors
Properties and the ad valorem tax lien on Oakland Front Half Lot
No. 8 were sold to WVTC by single sales, certificate of sale
numbers 2016-S-000000209 and 2016-S-000000211, respectively. ECF
No. 60-12; ECF No. 60-14.



                                      8
      Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 9 of 73 PageID #: 611



sheriff’s sale, and according to the United States, Johnson Lot

Nos. 62-64 remain titled to Mountaineer.           See ECF No. 48, at ¶ 40.


             On behalf of the IRS, Revenue Officer Eugene Stump sent

a letter dated December 22, 2017, to WVTC regarding the November

10, 2016 sheriff’s sale.        ECF No. 60-5 (December 22, 2017 IRS

Letter to WVTC).       The letter stated that “[i]t recently came to

the attention” of the IRS that WVTC had purchased the Mining

Motors Properties, Middleton Properties, and Oakland Front Half

Lot No. 8, “at a non-judicial sale on November 10, 2016.”               Id.

The letter continued:


       Please be advised that the Internal Revenue Service has
       an interest in these properties, having filed Notices of
       Federal Tax Liens on 5/19/2009, 10/22/2009, 10/22/2009,
       1/19/2010, 12/22/2014, and 3/30/2015. The [S]ervice was
       entitled to notice of the sale twenty-five days in
       advance pursuant to Internal Revenue Code section
       7425(c)(1), and if such notice had been issued, and
       several other requirements were met, the Service’s liens
       would be discharged if it chose not to exercise its
       right of redemption. However, because such notice was
       not provided in accordance with federal law, the Service
       does not have a right of redemption, and the liens will
       continue to encumber the property you purchased. The
       Service intends to exercise its rights with respect to
       the properties you purchased and is currently moving
       toward the filing of a suit to foreclose the federal tax
       liens.

Id.

             In January 2018, the West Virginia State Auditor’s

Office County Collections Division sent notices regarding the

November 16, 2016 sheriff’s sale of the tax liens on the Mining


                                        9
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 10 of 73 PageID #: 612



Motors, Middleton, and Oakland Front Half Lot No. 8 properties to

the IRS on WVTC’s behalf.      ECF No. 60-15 (Notice Concerning the

Sale of Tax Lien on the Mining Motors Properties); ECF No. 60-16

(Three Notices Concerning the Sales of the Tax Liens on the

Middleton Properties); ECF No. 60-17 (Notice Concerning the Sale

of the Tax Lien on Oakland Front Half Lot No. 8).           Although the

notices themselves do not bear dates, the certified mail records

produced by the United States indicate that all of them were

received by the IRS at PO Box 145595 Stop 8420G, Cincinnati, Ohio

45250-5595 on January 16, 2018.       ECF No. 60-15; ECF No. 60-16; ECF

No. 60-17.    Each notice indicated that it was being sent to, inter

alia, the following entities in addition to the IRS: “Mountaineer

Manufacturing, Inc., Airgas USA LLC C/O Ryan S Marsteller Esquire,

Cecil Walker Machinery Company C/O Burton Neil & Associates,

WorkForce West Virginia Legal Section (5107), [and the] State of

West Virginia State Tax Department Compliance Division AMU.”             ECF

No. 60-15, at 2; ECF No. 60-16, at 2, 6, 10; ECF No. 60-17, at 2.


             The notices informed the IRS as well as these other

parties that inasmuch as WVTC had purchased the tax liens on the

Mining Motors Properties, the Middleton Properties, and Oakland

Front Half Lot No. 8 during the November 16, 2016 sheriff’s sale,

deeds to the properties would issue to WVTC on or after April 1,

2018, unless they were redeemed on or before March 31, 2018.             ECF


                                     10
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 11 of 73 PageID #: 613



No. 60-15; ECF No. 60-16; ECF No. 60-17.         The notices proceeded to

outline the costs of redemption for each tax lien.           ECF No. 60-15;

ECF No. 60-16; ECF No. 60-17.


           One major issue is whether these notices were sent to

the appropriate IRS address.       IRS Publication 786, entitled

“Instructions for Preparing a Notice of Nonjudicial Sale of

Property and Application for Consent to Sale,” states that notices

of nonjudicial sales should be sent to the “Collection Advisory

Group Manager (for the geographical area where the Notice of

Federal Tax Lien was filed.      Use Publication 4235, Collection

Advisory Group Addresses, to find the Collection Advisory office

where you would submit your documents.)”         ECF No. 60-22, at 2 (IRS

Publication 786, Instructions for Preparing a Notice of

Nonjudicial Sale of Property and Application for Consent to Sale

(Rev. 5-2016) (emphasis omitted)).


           The versions of IRS Publication 4235, entitled

“Collection Advisory Group Numbers and Addresses,” effective on

the date of the sheriff’s sale as well as the date the notices

were sent to the IRS in turn indicate that 550 Main St., Room 3411

Cincinnati, OH 45202 is the address of the Collection Advisory

Group associated with West Virginia.        ECF No. 60-23, at 9-10 (IRS

Publication 4235 (Rev. 10-2016)); id. at 13-14 (Publication 4235,




                                     11
      Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 12 of 73 PageID #: 614



Collection Advisory Group Numbers and Addresses (Rev. 11-2017)).

Publication 4235 likewise states that inquiries for “Foreclosure

of property – Non-judicial Sales” pursuant to Publication 786

should be directed to the “Advisory Office for state where the

[federal] notice of lien is filed,” which, as indicated above,

would be 550 Main St., Room 3411 Cincinnati, OH 45202.                Id. at 9,

13.


              Publication 4235 additionally provides the following

address for the IRS’ Centralized Lien Operation, P.O. Box 145595,

Stop 8420G, Cincinnati, Ohio 45250-5595, i.e., the office stamped

on four out of the six notices of federal tax liens and the office

to which the State Auditor sent notices concerning redemption of

the Mining Motors Properties, Middleton Properties, and Oakland

Front Half Lot No. 8.        Id.   However, the publication indicates

that the Centralized Lien Operation is the proper address for

inquiries concerning: “General lien questions, requests for lien

payoff balance”; “Release of Federal Tax Lien”; and “Withdrawal of

Notice of Federal Tax Lien - after lien released.”              Id.


              The IRS did not redeem the properties, and on April 1,

2018, the State Auditor issued tax deeds conveying the Mining

Motors Properties, Middleton Properties, and Oakland Front Half

Lot No. 8 to WVTC.        ECF No. 60-12; ECF No. 60-13; ECF No. 60-14.




                                        12
    Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 13 of 73 PageID #: 615



On July 11, 2018, WVTC conveyed the Mining Motors Properties to

Mining Motors by quit claim deed for $40,000.00.           ECF No. 60-18

(July 11, 2018 Deed).      On November 16, 2018, WVTC conveyed Oakland

Front Half Lot No. 8 by quit claim deed to defendant RTM

Properties, LLC (“RTM”) for $13,534.13.          ECF No. 60-19 (November

16, 2018 Deed).


            On February 21, 2019, WVTC conveyed the Middleton

Properties by quit claim deed to Middleton for approximately

$30,000.00. 3   ECF No. 60-20 (February 21, 2019 Deed).          Middleton

has submitted an affidavit stating that she paid $15,000.00 in

cash with the balance “secured by a purchase money promissory

note, secured by a purchase money deed of trust.”            ECF No. 68-3,

at ¶ 5 (Affidavit of Tanya Middleton).


            Middleton further avers that at the time she purchased

the Middleton Properties, Oak Hall, an owner of WVTC, assured her




3    It appears that this deed conveys not only what are referred
to herein as the Middleton Properties, but also “Lot 78 Sec G Old
Oakland SD,” certificate of sale number 2016-S-000000214. ECF No.
60-20, at 1. Inasmuch as this specific lot is not at issue in
this action but was part of the consideration for Middleton’s
$30,000.00 purchase, the court concludes for the purposes of this
opinion that the sale of the properties at issue, i.e., the
Middleton Properties, was worth “approximately” $30,000.00.



                                      13
     Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 14 of 73 PageID #: 616



that the properties were “free of all claims or liens.” 4             Id. at ¶

6.    Middleton also avers that the Middleton Properties were

unimproved at the time she purchased them from WVTC and that she

and her husband have “expended more than $241,000” to construct a

vehicle collision repair business on the properties, which they

presently operate.       Id. at ¶¶ 3, 4, 7.      She has produced an

itemized list of what she, in her briefing on summary judgment,

claims are “construction costs” totaling $232,300.00. 5            ECF No.

68-2 (Itemized List); ECF No. 69, at 2 (Middleton’s Memorandum in

Support of Summary Judgment and Response to the United States’

Motion for Summary Judgment).


      B.   Relevant Procedural Background and the Pending Motions


             The United States filed this action on May 29, 2019.

ECF No. 1 (Complaint of the United States).           In addition to

Mountaineer, the party which failed to pay the assessments that

resulted in the federal tax liens at issue, the United States



4    It is not clear from the affidavit whether this assurance was
oral or in writing. As stated, however, the deed conveying the
properties was a quit claim deed, and it may be the case that the
representations were made orally.
5    The court notes that the itemized list itself is unlabeled
and difficult to identify apart from Middleton’s representations
in her briefing. It merely recites various activities and
corresponding costs, e.g., “Concrete Removal/Haul with Disposal
$5,000,” without any further context. ECF No. 68-2. Moreover,
Middleton’s affidavit does not mention the list.


                                       14
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 15 of 73 PageID #: 617



named Mining Motors, Middleton, RTM, WVTC, WorkForce West

Virginia, the West Virginia State Tax Department, Cecil Walker

Machinery Co. (“Cecil Walker”), and Airgas USA, LLC (“Airgas”) as

defendants under 26 U.S.C. § 7403(b) inasmuch as they hold or may

claim interests in the real property at issue.          Id. at ¶¶ 4-12.


           Count I of the complaint, “Reduce Assessments to

Judgment,” seeks a court order that: reduces the unpaid balances

of Mountaineer’s federal tax liabilities, plus statutory additions

and interest accruing thereon until those liabilities are paid in

full, to a judgment; awards the costs of prosecuting this action

to the United States; and “[g]rant[s] such other and further

relief as the Court deems just and proper.”         Id., at ¶¶ 21-22.

Count II, “Foreclose Tax Liens on the Mining Motors Properties,”

asserts that “[t]he Internal Revenue Service did not receive

proper and timely notice pursuant to 26 U.S.C. § 7425 and Treas.

Reg. § 301.7425-3(a) of the” November 10, 2016 sheriff’s sale, and

thus, “[t]he sale did not discharge the federal tax liens that

encumbered Mountaineer’s interest in the Mining Motors

Properties.”   Id. at ¶ 29.     Count II continues:




                                     15
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 16 of 73 PageID #: 618



     As the holder of valid and subsisting federal tax liens
     that encumber the Mining Motors Properties, the United
     States is entitled to have its tax liens foreclosed and
     the Mining Motors Properties sold. The proceeds of such
     sale should be distributed: to pay the costs of sale; to
     the United States to partially satisfy the unpaid
     federal tax liabilities of Mountaineer; and to other
     parties consistent with the relative priorities of their
     claims.

Id. at ¶ 35.


           With regard to Count II, the United States prays for the

following relief: a determination and adjudgment that “the United

States holds valid and subsisting tax liens by virtue of the

assessments described . . . above, on all property and rights to

property owned or acquired by Mountaineer after the date of

assessments, including its prior interest in the Mining Motors

Properties”; a judgment that “federal tax liens encumbering the

Mining Motors Properties be foreclosed and the properties be sold

according to law free and clear of any right, title, lien, claim

or interest of any of the parties herein, including Mining Motors,

Inc.” with the proceeds of the sale to be distributed “in

accordance with the rights of the parties to be determined herein,

with the amounts attributed to the interest of Mountaineer to be

paid to the United States and applied against the tax liabilities

and penalties” described above; an order “that any of the named

Defendants who do not appear in this matter forfeit any rights

they may have to the Mining Motors Properties, and any claim they



                                     16
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 17 of 73 PageID #: 619



may have to proceeds from the sale of these properties”; an award

of costs of prosecuting this action to the United States; and

“such other and further relief as the Court deems just and

proper.”   Id.


           Count III, “Foreclose the Tax Liens on the Middleton

Properties,” and Count IV, “Foreclose the Tax Liens on Oakland

Front Half Lot No. 8,” include similar allegations as to these

properties, now owned by Middleton and RTM, respectively, and

request the same relief as the United States prays for with

respect to the Mining Motors Properties.         Id. at ¶¶ 36-60.     Count

V, “Foreclose Tax Liens on Johnson Lot Nos. 62-64,” differs from

Counts II-IV in that the United States alleges, “The Fayette

County Sheriff attempted to sell county tax liens on Johnson Lot

Nos. 62–64, but was unsuccessful.”        Id. at ¶ 65.    Accordingly, the

United States prays for the same relief with respect to Johnson

Lot Nos. 62-64 and Mountaineer, which allegedly holds title

thereto, as it does in Claims II-IV with respect to the Mining

Motors Properties and Mining Motors, the Middleton Properties and

Middleton, and Oakland Front Half Lot No. 8 and RTM.           Id. at ¶ 67.


           The West Virginia State Tax Department filed an answer

on August 8, 2019, as well as an amended answer on August 9, 2019,

to which it attached copies of the six notices of tax liens




                                     17
     Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 18 of 73 PageID #: 620



against Mountaineer for withholding described in the chart above.

ECF No. 6 (Answer of the West Virginia State Tax Department); ECF

No. 7 (Amended Answer of the West Virginia State Tax Department);

ECF No. 7-1 (Notices of Withholding Tax Liens).            WVTC filed its

answer on August 13, 2019.        ECF No. 8 (Answer of WVTC).


             Middleton initially filed an answer to the complaint on

August 28, 2019, praying for the dismissal of Count III,

attorney’s fees, and costs.        ECF No. 18 (Answer and Crossclaim of

Tanya Middleton).      Notably, her answer states as follows:


       [S]ince [Middleton’s] acquisition of the “Middleton
       Properties” (COUNT III) she has made substantial
       improvements thereto at a cost exceeding Two Hundred
       Thousand Dollars ($200,000) and has thereby
       substantially increased the value thereof. Accordingly,
       if the Plaintiff were to prevail in this action as to
       the Middleton Properties, the Plaintiff would be
       unjustly enriched and accordingly this Defendant would
       be entitled to and seeks recovery of said sums directly,
       or by way of set off from the Plaintiff.

Id. at ¶ 23.     The pleading also includes a crossclaim against WVTC

for fraud relating to its alleged representations and assurances

to her and her husband, John Middleton, “that the property to be

conveyed to her was free of all liens and encumbrances.”              Id. at

6.


             Mining Motors filed its answer on September 5, 2019, in

which it asserted a combined declaratory judgment crossclaim

against all named defendants and counterclaim against the United


                                       18
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 19 of 73 PageID #: 621



States to quiet title to the Mining Motors Properties conveyed to

it by WVTC on June 11, 2018.       ECF No. 19, at 8-12 (Answer,

Counterclaim, and Crossclaim of Mining Motors).          In the

consolidated crossclaim and counterclaim, Mining Motors alleges

that Mountaineer, as the owner of the Mining Motors Properties

prior to the sheriff’s sale, and the United States, Airgas, Cecil

Walker, the West Virginia State Tax Department, and WorkForce West

Virginia, as lienholders, were entities entitled to notice of

their rights to redeem the properties under W. Va. Code § 11A-3-1,

et seq., and “who, under W. Va. Code § 11A-4-4 have the right to

institute a civil action to attempt to set aside” the deed from

WVTC to Mining Motors.     Id. at 10.


            Mining Motors seeks to clear the cloud on its title and

requests: that Mountaineer and the lienholders “be required to set

forth the nature of any claims they may have against” the Mining

Motors Properties such that all claims may be resolved by the

court; a declaration, order, and adjudgment that “Mining Motors is

entitled to the quiet and peaceful possession” of the Mining

Motors Properties and that Mountaineer and the lienholders, or

“any person claiming under them,” do not have “any claim, estate,

right, title, lien, or interest in or to” the Mining Motors

Properties; an order permanently enjoining these parties from

“asserting any claim, estate, right, title, lien, or interest in


                                     19
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 20 of 73 PageID #: 622



or to” the Mining Motors Properties and that title to such

properties are held by Mining Motors as against these parties; and

“such other and further relief as the Court may deem just and

proper.”   Id. at 11-12.


           WVTC filed an answer to Middleton’s crossclaim on

September 18, 2019.     ECF No. 22 (Answer of WVTC to Middleton’s

Crossclaim).   Middleton thereafter filed an amended answer, which

incorporates by reference the allegations, defenses, and

crossclaim against WVTC of her initial pleading.          ECF No. 23

(Amended Answer of Middleton with Crossclaims and Counterclaim).

This amended pleading adds allegations and defenses as well as an

additional combined counterclaim and crossclaim.          Id.   With

language nearly identical to the combined crossclaim and

counterclaim asserted by Mining Motors, Middleton’s combined

crossclaim and counterclaim seeks a declaratory judgment to quiet

title to the Middleton Properties as against the United States,

Mountaineer, Airgas, Cecil Walker, the West Virginia State Tax

Department, WorkForce West Virginia, and any persons asserting

claims against the Middleton Properties under such parties.             Id.

at 3-6.


           On May 13, 2020, the United States filed a request with

the Clerk of this court pursuant to Federal Rule of Civil




                                     20
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 21 of 73 PageID #: 623



Procedure 55(a) for the entry of default against Mountaineer, RTM,

Airgas, Cecil Walker, and WorkForce West Virginia, all of whom

were served but who have not appeared in this action.           See ECF No.

56 (Request of the United States for Entry of Default); accord ECF

No. 10 (Proof of July 18, 2019 Service on Mountaineer); ECF No. 11

(Proof of July 23, 2019 Service on Cecil Walker); ECF No. 13

(Proof of July 23, 2019 Service on RTM); ECF No. 14 (Proof of July

22, 2019 Service on WorkForce West Virginia); ECF No. 15 (Proof of

July 19, 2019 Service on Airgas).         The Clerk entered default

against these parties on May 19, 2020.         ECF No. 59 (Clerk’s Entry

of Default).


             The United States thereafter filed a motion for default

judgment on May 22, 2020.      ECF No. 62 (Motion for Default

Judgment).    This motion requests default judgment against

Mountaineer pursuant to Rule 55(b)(1) for the sum certain of

$154,714.47, “plus statutory additions to tax and interest

according to law.”     ECF No. 63, at 4-5 (Memorandum in Support of

Default Judgment).     The motion also requests default judgment

against Mountaineer, RTM, Cecil Walker, Airgas, and WorkForce West

Virginia with regard to their interests or potential interests in

Oakland Front Half Lot No. 8 and Johnson Lot Nos. 62-64.            Id. at

5-10.   Specifically, the United States contends that federal tax

liens have continued to encumber Oakland Front Half Lot No. 8


                                     21
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 22 of 73 PageID #: 624



after the ad valorem tax lien on it was sold at the sheriff’s sale

and that Johnson Lot Nos. 62-64 maintain the federal tax liens

inasmuch as no ad valorem tax lien on it was sold at the sheriff’s

sale and Mountaineer maintains title to these lots.           Id. at 5-8.

The United States asks that the court foreclose the federal tax

liens on Oakland Front Half Lot No. 8 and Johnson Lot Nos. 62-64,

order that the properties be sold, and, “apply the proceeds to

satisfy or partially satisfy Mountaineer’s tax debt.”           Id. at 8.


           The United States asserts that it has first priority

liens on Oakland Front Half Lot No. 8 and Johnson Lot Nos. 62-64

under the “first in time is the first in right” principle, which

it claims is applicable to the priority of all tax liens in this

action.   Id. at 9-10.    The plaintiff claims that $146,042.46 of

Mountaineer’s federal liabilities arise from Form 941 federal

employment taxes assessed and recorded prior to any of the non-

appearing parties’ interests in Oakland Front Half Lot No. 8 and

Johnson Lot Nos. 62-64 arose.       Id. at 9-10.    The plaintiff also

contends that the “West Virginia tax lien sales process”

extinguished the interests of Mountaineer, Cecil Walker, Airgas,

and WorkForce West Virginia in Oakland Front Half Lot No. 8.             Id.

at 10 n. 3.




                                     22
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 23 of 73 PageID #: 625



             The Clerk of this court entered default judgment against

Mountaineer for $154,714.47 plus statutory interest on June 18,

2019.   ECF No. 67 (Default Judgment).       The default judgment

arguments pertaining to lien encumbrance, foreclosure, and

priority remain pending.


             The United States also filed a motion for summary

judgment on May 22, 2020.      ECF No. 60 (United States’ Motion for

Summary Judgment).     The United States argues that it is entitled

to summary judgment with regard to the Mining Motors Properties,

Middleton Properties, and Oakland Front Half Lot No. 8 inasmuch

as: federal tax liens on these properties arose prior to the

sheriff’s sale; the West Virginia ad valorem tax lien process

qualifies as a nonjudicial sale under 26 U.S.C. § 7425(b); the

United States did not receive notice of the nonjudicial sales as

required by statute, and the federal tax liens on these properties

subsist.   ECF No. 61, at 7-14 (Memorandum in Support of United

States’ Motion for Summary Judgment).        The United States also

claims that its liens still encumber Johnson Lot Nos. 62-64 for

the reasons given in support of the motion for default judgment.

Id. at 14.




                                     23
    Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 24 of 73 PageID #: 626



            The United States argues that foreclosure on its federal

tax liens encumbering the four sets of properties is appropriate

and that the proceeds from the court ordered sales should be

distributed “according to the parties’ relative interests and

priorities.” 6   Id. at 15.     The United States claims, once again,

that it has priority since $146,042.46 of Mountaineer’s

liabilities stem from Form 941 federal employment taxes assessed

and recorded prior to the time any of the interests of other

parties arose.     Id. at 16-17.     The United States contends that the

interests of Cecil Walker, Airgas, WorkForce West Virginia, and

the West Virginia State Tax Department in the Mining Motors

Properties, Middleton Properties, and Oakland Front Half Lot No.




6    The United States’ motion for summary judgment overlaps with
its motion for default judgment to some extent insofar as they
both seek foreclosure on liens pertaining to Oakland Front Half
Lot No. 8 and Johnson Lot Nos. 62-64. The court notes, however,
that the motions are not entirely coextensive with regard to these
two sets of properties. The motion for default judgment
ostensibly pertains to the parties who have not appeared in this
action, namely, Mountaineer, RTM, Cecil Walker, Airgas, and
WorkForce West Virginia. See ECF No. 63. In addition to those
parties, the motion for summary judgment involves two other
parties, WVTC and the West Virginia State Tax Department, which
have appeared in this action. See ECF No. 61.



                                      24
    Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 25 of 73 PageID #: 627



8, “were extinguished through the West Virginia tax lien

process.” 7   Id. at 16-17 n. 9.


              Middleton filed a motion for summary judgment on June

22, 2020, with the corresponding memorandum functioning as support

for her motion and a response to the United States’ motion for

summary judgment.     ECF No. 68 (Middleton’s Motion for Summary

Judgment); ECF No. 69.      Middleton argues that the federal tax

liens no longer encumber the Middleton Properties inasmuch as: the

sheriff’s sale was not a nonjudicial sale under 26 U.S.C. §

7425(b) and the notice requirements thereof did not apply; the

sheriff’s sale was conducted according to W. Va. Code § 11A-3-1,

et seq., and the IRS did not receive notice other than publication

notice prior to the sale since it did not file a notice of its

liens with the Office of the Sheriff of Fayette County as required

by W. Va. Code § 11A-3-2(b); 8 the United States received notice of

its right to redeem the Middleton Properties with regard to the

state ad valorem tax liens as required by state law and the United


7    Presumably the United States believes that Mountaineer’s
interest in these properties was also extinguished through this
process as argued in the context of the motion for default
judgment, but the United States does not so state with respect to
the motion for summary judgment.
8    Middleton does not dispute that the United States did,
however, file notices of its federal tax liens with the Clerk of
the County Commission as required by West Virginia law. See W.
Va. Code § 38-10-1.


                                      25
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 26 of 73 PageID #: 628



States Constitution; and assuming, arguendo, the sheriff’s sale

was a nonjudicial sale, the facts of this case do not accord with

Congress’ stated purpose for the notice requirement of 26 U.S.C. §

7425(b).   ECF No. 69, at 2-6.      With regard to the argument that a

nonjudicial sale did not occur, Middleton specifically asserts

that the sheriff’s sale only sold the state’s ad valorem tax liens

on the Middleton Properties and that WVTC’s assumption of title

after the redemption period constituted a forfeiture.           Id. at 3-5.


           Notwithstanding these issues concerning the subsistence

of the IRS’ liens, Middleton also contends that her interests in

the Middleton Properties are superior to those of the United

States inasmuch as she can trace her title to the state’s ad

valorem tax liens, which she claims had “superpriority” under 26

U.S.C. § 6323(b)(6).     Id. at 7-8.      Middleton also indicates that

should the United States be granted summary judgment:


     before any execution of its liens may occur, the Court
     must adjudicate her claims regarding recovery against
     the proceeds of sale or by offset due to unjust
     enrichment of the Government by virtue of the value
     added to The Middleton Properties by her. Likewise,
     this Court will be required to adjudicate Plaintiff’s
     cross claim against WVTC LLC.

Id. at 8-9.




                                     26
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 27 of 73 PageID #: 629



             Mining Motors filed a motion for summary judgment on

June 22, 2020, and contemporaneously filed a separate response to

the United States’ motion for summary judgment.          ECF No. 70

(Mining Motors’ Motion for Summary Judgment); ECF No. 72 (Mining

Motors’ Response to the United States’ Motion for Summary

Judgment).    Like Middleton, Mining Motors contends that the

sheriff’s sale of the ad valorem tax liens did not constitute a

nonjudicial sale for the purposes of 26 U.S.C. § 7425(b) and that

no notice pursuant thereto was required.         ECF No. 71, at 4-7

(Mining Motors’ Memorandum in Support of Summary Judgment).; ECF

No. 72, at 3-4.    Mining Motors asserts that the United States,

“along with all of the others entitled to redeem the delinquent

[ad valorem] taxes,” received notice regarding redemption as

required by state law, whereupon the liens were extinguished and a

tax deed issued when no redemption occurred.          ECF No. 71, at 2-4;

accord ECF No. 72, at 1-3.      Mining Motors also echoes Middleton’s

26 U.S.C. § 6323(b)(6) superpriority argument that notwithstanding

the issue of whether the sheriff’s sale of the ad valorem tax

liens was a nonjudicial sale, its title to the Middleton

Properties is traceable to the state’s ad valorem tax lien

thereon, giving it an interest in the properties superior to that

of the United States.     ECF No. 71, at 7-8; ECF No. 72, at 4-6.




                                     27
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 28 of 73 PageID #: 630



            WVTC filed a motion for summary judgment on June 24,

2021, with a corresponding one-page memorandum in support thereof.

ECF No. 73 (WVTC’s Motion for Summary Judgment and Memorandum in

Support).   WVTC joins in the motions for summary judgment filed by

Middleton and Mining Motors inasmuch as it believes that these

parties’ arguments support summary judgment for WVTC.           Id.   WVTC

offers no briefing with regard to Middleton’s assertion that her

fraud crossclaim against it must be resolved should the United

States be entitled to judgment as a matter of law on its claims.


            The United States filed a consolidated response in

opposition to the defendants’ cross-motions for summary judgment

and reply in support of its own motion for summary judgment on

July 13, 2020.    ECF No. 75 (United States’ Consolidated Response

in Opposition to the Defendants’ Cross-motions for Summary

Judgment and Reply in Support of Summary Judgment).            The United

States contends that the West Virginia tax sale process

constitutes a nonjudicial sale inasmuch as the sale of the ad

valorem tax liens accords with the 26 C.F.R. § 301.7425-2’s

nonjudicial sale specifications, the tax sale process was not

limited to the sale of ad valorem tax liens and includes the

transfer of title to the underlying properties, and the

acquisition of title following the sale of ad valorem tax liens

does not constitute a forfeiture rather than a sale.           Id. at 2-7.


                                     28
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 29 of 73 PageID #: 631



           The United States disputes the “superpriority” arguments

propounded by Middleton and Mining Motors inasmuch as: this

designation under 26 U.S.C. § 6323 only applies to holders of real

property tax liens and they do not hold such liens; the defendants

have waived any subrogation argument since they do not cite local

law indicating that subrogation should occur as provided by 26

U.S.C. § 6323(i)(2); and assuming, arguendo, they do have

priority, it would only be in the amount paid for the purchase of

the tax liens.    Id. at 8-10.     The United States asks that it be

given an opportunity to reply, “to the extent the responding

defendants’ are permitted to belatedly develop an actual

subrogation argument.”     Id. at 9.


           Finally, the United States contends that Middleton has

waived her unjust enrichment argument, sovereign immunity bars a

counterclaim for unjust enrichment, and notwithstanding these

points, a separate adjudication regarding the improvements to land

is unnecessary inasmuch as 26 U.S.C. § 7403(b) already requires

the court to “determine the merits of all claims and liens upon

the property.”    Id. at 10-11.     In the event that the court finds

that the federal tax liens continue to encumber the Middleton

Properties, the United States argues that “[a]ny improvements

undertaken by Middleton after the tax sale inure to the benefit of

the United States because ‘the federal tax lien has priority over


                                     29
    Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 30 of 73 PageID #: 632



the [purchaser’s] potential lien for the value of the

renovations.’”     Id. at 11 (second alteration in original) (quoting

U.S. v. Scheve, No. CIV.A. CCB–97–3556, 1998 WL 919873, at *5 (D.

Md. 1998)). 9


            Mining Motors replied on July 31, 2020, arguing that the

United States’ liens were rendered invalid under 26 U.S.C. §

6323(b)(6) as against the state ad valorem tax lien on the Mining

Motors Properties purchased by WVTC at the sheriff’s sale inasmuch

as, consistent with that federal statutory provision, the West

Virginia ad valorem tax lien sale process provides for the

subordination of security interests filed earlier than the state

ad valorem tax liens arose.       ECF No. 76, at 2-5 (Mining Motors’

Reply).   This argument is somewhat difficult to follow, but Mining

Motors appears to believe that the federal tax liens would remain

invalid as against Mining Motors’ interest in its properties

inasmuch as it can trace title to the ad valorem tax lien that

allegedly invalidated the federal liens and that notice of the

sheriff’s sale was unnecessary inasmuch as the federal liens were


9    It bears mention that at least two other courts have reached
similar conclusions in Glass v. Sec’y, Dep’t of Treasury IRS, 703
F. Supp. 38, 39-40 (W.D. Ky. 1988), which Scheve cites, 1998 WL
919873, at *5, and Gregory v. United States Dep’t of Treasury –
IRS, No. 1:12CV00042, 2012 WL 5426533, at *4 (W.D. Va. Nov. 7,
2012). However, for the reasons stated in Section III.B. of this
memorandum opinion and order, the issue of foreclosure and
priority as to the Middleton Properties requires further briefing.


                                      30
     Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 31 of 73 PageID #: 633



invalid as against the state ad valorem tax liens.             See id.

Mining Motors further contends that the federal tax liens were

extinguished as a result of the United States’ failure to redeem

the properties after receiving notice.           Id. at 4.    Mining Motors

argues that 26 U.S.C. § 6323(b)(6) and (i)(2) each support its

claim of priority.       Id. at 6-7.    The reply reiterates the position

that a nonjudicial sale requiring notice to the United States did

not occur.     Id. at 8-12.


              In Middleton’s reply, filed on July 31, 2020, she again

argues that no notice of a nonjudicial sale was necessary inasmuch

as title was transferred by forfeiture rather than a sale

divesting Mountaineer of title.         ECF No. 77, at 1-3.      Middleton

additionally asserts that if notice was required prior to the

sheriff’s sale, the State of West Virginia would have been the

party responsible for providing notice inasmuch as it was the

foreclosing party and that such notice would have been possible if

the IRS had complied with W. Va. Code § 11A-3-2(b) and filed a

notice of its liens with the Office of the Sheriff of Fayette

County.    Id. at 4-5.     Middleton concedes that she does not hold a

lien in the Middleton Properties but, like Mining Motors, contends

that the federal tax liens were invalid under 26 U.S.C. § 6323 as

to the ad valorem tax liens to which she traces title.              Id. at 6-

7.


                                       31
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 32 of 73 PageID #: 634



            Middleton appears to concede that she does not maintain

a separate counterclaim for unjust enrichment but states that her

pleadings raise the doctrine as an affirmative defense to bar or

mitigate any claims that the United States might have in the

Middleton Properties.     Id. at 7-8.     She contends that the doctrine

of unjust enrichment is recognized by federal and state law but

submits, “Clearly the Defendant . . . by her aforesaid memorandum

was only addressing the motions for summary judgment and her

statement to the Court as to the doctrine of unjust enrichment and

adjudication of her cross-claim against WVTC LLC would be more

fully developed at the appropriate time.”         Id. at 8.


            WVTC filed no additional brief with regard to summary

judgment.


                       II.   Legal Standards


            Summary judgment is appropriate only “if the movant

shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.”            Fed. R.

Civ. P. 56(a).    “Material” facts are those necessary to establish

the elements of a party’s cause of action.         Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986); see also News & Observer

Publ’g Co. v. Raleigh-Durham Airport Auth., 597 F.3d 570, 576 (4th

Cir. 2010).   A “genuine” dispute of material fact exists if, in



                                     32
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 33 of 73 PageID #: 635



viewing the record and all reasonable inferences drawn therefrom

in a light most favorable to the non-moving party, a reasonable

fact-finder could return a verdict for the non-moving party.

Anderson, 477 U.S. at 248.      Although the court views the evidence

in the light most favorable to the nonmoving party, “that party

must produce evidence that goes beyond ‘[c]onclusory or

speculative allegations’ and [must] rel[y] on more than ‘a mere

scintilla of evidence’ to withstand summary judgment.”            Hodgin v.

UTC Fire & Sec. Americas Corp., Inc., 885 F.3d 243, 252 (4th Cir.

2018) (first alteration in original) (quoting Thompson v. Potomac

Elec. Power Co., 312 F.3d 645, 649 (4th Cir. 2002)).


            Default judgments are governed by Rule 55 of the Federal

Rules of Civil Procedure.      Rule 55(a) states that if a party has

“failed to plead or otherwise defend, and that failure is shown by

affidavit or otherwise, the clerk must enter the party’s default.”

Fed. R. Civ. P. 55(a).     Once default has been entered by the

clerk, a plaintiff may move the court to enter default judgment

against the defendant pursuant to Rule 55(b)(2).          Fed. R. Civ. P.

55(b)(2).


            “The defendant, by his default, admits the plaintiff’s

well-pleaded allegations of fact[.]”        Ryan v. Homecomings Fin.

Network, 253 F.3d 778, 780 (4th Cir. 2001) (quoting Nishimatsu




                                     33
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 34 of 73 PageID #: 636



Constr. Co., Ltd. v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th

Cir. 1975)).   “The defendant is not held . . . to admit

conclusions of law.”     Id. (quoting Nishimatsu, 515 F.2d at 1206)

(alteration in original).      “The court must, therefore, determine

whether the well-pleaded allegations in [the] complaint support

the relief sought in [the] action.”        Id. (citation omitted).

“Assuming that the well-pleaded facts demonstrate that the

plaintiff is entitled to relief,” the court must make an

“independent determination” regarding the appropriate remedy.

Woods v. Oxford Law, LLC, No. 2:13–6467, 2015 WL 778778, at *3

(S.D. W. Va. Feb. 24, 2015) (citing Ryan, 253 F.3d at 780-81;

S.E.C. v. Lawbaugh, 359 F.Supp.2d 418, 422 (D. Md. 2005)).


                              III.   Analysis


               A.   The Liens Encumbering the Properties


           The threshold issue with regard to both the motion for

default judgment and the motions for summary judgment is what

liens, if any, continue to encumber the four sets of properties

held by Mountaineer at the time of the November 10, 2016 sheriff’s

sale of the ad valorem tax liens.




                                     34
     Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 35 of 73 PageID #: 637



1.    The Properties with Ad Valorem Tax Liens Sold at the November
                       10, 2016 Sheriff’s Sale



             To answer this question as to the Mining Motors

Properties, Middleton Properties, and Oakland Front Half Lot No.

8, i.e., the properties with ad valorem tax liens sold to WVTC at

the November 10, 2016 sheriff’s sale, the court first turns to the

process by which the tax liens were sold.


             West Virginia Code § 11A-1-2 provides:


       There shall be a lien on all real property for the taxes
       assessed thereon, and for the interest and other charges
       upon such taxes, at the rate and for the period provided
       by law, which lien shall attach on the first day of
       July, one thousand nine hundred sixty-one, and each July
       first thereafter for the taxes payable for the ensuing
       fiscal year.

The sheriff, acting as ex-officio county treasurer, collects the

taxes levied in his county and is charged with the duty to enforce

payment of delinquent taxes by means including, inter alia, the

sale of ad valorem tax liens that have arisen on properties as a

result of taxes not timely paid.         See W. Va. Code §§ 11A-1-4, 11A-

2-1, 11A-2-10.


             Between October 14 and November 23 of each year, the

sheriff conducts sales of ad valorem tax liens on “unredeemed”

properties.     W. Va. Code § 11A-3-5(a).        The sheriff gives notice

by publication of these sheriff’s sales, and also sends notice by


                                       35
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 36 of 73 PageID #: 638



certified mail to certain individuals, including those who have

filed a statement with the sheriff declaring that they have liens

on real properties at issue.       W. Va. Code § 11A-3-2(a), (b)(2);

see also W. Va. Code § 11A-3-3(a).        As a corollary, any person who

has a lien on real property subject to a sheriff’s sale is deemed

to have waived his right to notice of the sale if he has not filed

this statement with the sheriff of the relevant county.            W. Va. §

11A-3-3(a).


           The highest bidder on a tax lien at a sheriff’s sale

receives a certificate of sale describing, inter alia, “the real

estate subject to the tax lien that was sold, the total amount of

all taxes, interest, penalties and costs paid for each lot or

tract and the rate of interest to which the purchaser is entitled

upon redemption.”    W. Va. Code § 11A-3-14(b).        To secure a deed to

the real estate subject to the tax lien or liens purchased at the

sheriff’s sale, the purchaser must “[p]repare a list of those to

be served with notice to redeem and request the State Auditor to

prepare and serve the notice” between August 31 and October 31 of

the year following the sheriff’s sale.         W. Va. Code §

11A-3-19(a)(1).    The purchaser is responsible for providing the

State Auditor with the addresses of those to be served with

notices.   See id.; see also W. Va. Code § 11A-3-22 (“If the

address of a person is unknown to the purchaser and cannot be


                                     36
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 37 of 73 PageID #: 639



discovered by due diligence on the part of the purchaser, the

notice shall be served by publication.”).


           The State Auditor thereafter prepares and serves

redemption notices, which specify that redemption must occur by

March 31 of the following year and that a tax deed will issue to

the purchaser on or after April 1 of that year absent redemption.

See W. Va. §§ 11A-3-21 (providing the template used by the State

Auditor for the preparation of redemption notices), 11A-3-22

(providing for service of redemption notices).


           The owner of the underlying real estate “or any other

person who was entitled to pay the [ad valorem] taxes” thereon

“may redeem at any time before a tax deed is issued for the real

estate.”   W. Va. Code § 11A-3-23.


     If the real estate described in the notice is not
     redeemed within the time specified in the notice, then
     from April 1 of the second year following the sheriff’s
     sale until the expiration of the lien evidenced by a tax
     certificate of sale . . . the State Auditor or his or
     her deputy shall upon request of the purchaser make and
     deliver to the clerk of the county commission, a
     quitclaim deed for the real estate.

W. Va. Code § 11A-3-27(a).      Upon obtaining such a deed, the

purchaser acquires, “all right, title and interest, in and to the

real estate, as was, at the time of the execution and delivery of




                                     37
     Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 38 of 73 PageID #: 640



the deed, vested in or held by any person who was entitled to

redeem . . . .” 10     W. Va. Code § 11A-3-30(a).


             As earlier noted, the record reflects that redemption

notices were sent to Mountaineer, Airgas, Cecil Walker, WorkForce

West Virginia, and the West Virginia State Tax Department in

addition to the IRS.       Inasmuch as the sufficiency of the notice

afforded these five parties does not appear to be in dispute and

no redemption occurred, the court concludes that their interests

were extinguished when WVTC acquired any rights, title, or

interests they may have had in the Mining Motors Properties,

Middleton Properties, and Oakland Front Half Lot No. 8 after the




10   This provision, which effectively extinguishes liens held by
persons who fail to redeem, is subject to several exceptions, most
notably that found in W. Va. Code § 11A-4-4, entitled “Right to
set aside deed when one entitled to notice not notified.” This
section provides that a person entitled to notice of the right to
redeem who is not served with such notice and “does not have
actual knowledge that such notice has been given to others in time
to protect his interests by redeeming the property . . . may . . .
institute a civil action to set aside the deed.” W. Va. Code §
11A-4-4. Neither the United States nor any other party claims to
proceed under this section.



                                       38
     Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 39 of 73 PageID #: 641



tax deeds to these three sets of properties were conveyed to WVTC

on April 1, 2018. 11


             Of course, the IRS disputes the notice it was afforded.

“State law governs the divestiture of such federal tax liens

‘except to the extent that Congress may have entered the field.’”

Orme v. United States, 269 F.3d 991, 994 (9th Cir. 2001) (quoting

United States v. Brosnan, 363 U.S. 237, 241 (1960)).             “Congress

has spoken clearly on the divestiture of federal tax liens in

sales of property” through 26 U.S.C. § 7425.            Id.   Thus, it is

necessary to examine the requirements for discharge of federal tax

liens and notice pertaining thereto as provided by federal law.


             Under 26 U.S.C. § 6321, the United States obtains a lien

on all property, real or personal, belonging to a person who

neglects to pay federal taxes after they are demanded in the

amount of the tax assessment, “including any interest, additional

amount, addition to tax, or assessable penalty, together with any

11   The court notes that Airgas’ judgment recorded on December
28, 2016, and WorkForce West Virginia’s lien recorded on February
13, 2017, were recorded subsequent to the November 10, 2016
sheriff’s sale. Nevertheless, these parties’ interests were
recorded prior to the conveyance of the tax deed, and they were
served with notice of their rights to redeem, as evidenced by the
notices provided by the United States. Inasmuch as WVTC acquired
the rights, title, and interests of all those who were entitled to
redeem under W. Va. § 11A-3-30, their interests in the Mining
Motors Properties, Middleton Properties, and Oakland Front Half
Lot No. 8 were extinguished when WVTC obtained the tax deeds for
those sets of properties.


                                       39
     Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 40 of 73 PageID #: 642



costs that may accrue in addition thereto.”           Generally, such a

lien “shall arise at the time the assessment is made and shall

continue until the liability for the amount so assessed (or a

judgment against the taxpayer arising out of such liability) is

satisfied or becomes unenforceable by reason of lapse of time.”

26 U.S.C. § 6322.      Thus, “a properly filed government tax lien

generally attaches to a delinquent taxpayer’s property and rights

to that property and remains attached, even if the property is

transferred to a third party, until the lien is satisfied or

becomes unenforceable by reason of lapse of time.” 12            Russell v.

United States, 551 F.3d 1174, 1179 (10th Cir. 2008) (citations

omitted).


             However, 26 U.S.C. § 7425 provides for the discharge of

federal tax liens under certain circumstances.            No party contends

that the West Virginia ad valorem tax lien sale process

constituted a judicial sale, which is governed by 26 U.S.C. §

7425(a).     The outstanding question is whether it constitutes a

nonjudicial sale under 26 U.S.C. § 7425(b).




12   No party asserts that the United States’ liens have become
unenforceable due to lapse of time.


                                       40
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 41 of 73 PageID #: 643



           According to that subsection,


     (b) Notwithstanding subsection (a) a sale of property on
     which the United States has or claims a lien . . . made . . .
     pursuant to a nonjudicial sale under a statutory lien on such
     property . . .
          (1) shall, except as otherwise provided, be made
          subject to and without disturbing such lien or title, if
          notice of such lien was filed or such title recorded in
          the place provided by law for such filing or recording
          more than 30 days before such sale and the United States
          is not given notice of such sale in the manner
          prescribed in subsection (c)(1); or
          (2) shall have the same effect with respect to the
          discharge or divestment of such lien or such title of
          the United States, as may be provided with respect to
          such matters by the local law of the place where such
          property is situated, if--
               (A) notice of such lien or such title was not filed
               or recorded in the place provided by law for such
               filing more than 30 days before such sale,
               (B) the law makes no provision for such filing, or
               (C) notice of such sale is given in the manner
               prescribed in subsection (c)(1).

26 U.S.C. § 7425(b) (emphasis added).        For the purposes of 26

U.S.C. § 7425(b), “[t]he term ‘nonjudicial sale’ includes, but is

not limited to, the divestment of the taxpayer’s interest in

property which occurs by operation of law, by public or private

sale, by forfeiture, or by termination under provisions contained

in a contract for a deed or a conditional sales contract.”            26

C.F.R. § 301.7425–2(a).


           The date of a nonjudicial sale is determined by several

rules, only one of which is pertinent here: “In the case of

divestment of junior liens on property not resulting directly from



                                     41
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 42 of 73 PageID #: 644



a public or private sale, the date of sale is deemed to be the

date on which junior liens on the property are divested under

local law.”   26 C.F.R. § 301.7425–2(b)(3).        Further, 26 C.F.R. §

301.7425–2(c) offers examples to illustrate the provisions of 26

U.S.C. § 7425(b) and the regulation’s clarification thereof.

“Example 6,” which the United States, Mining Motors, and Middleton

each acknowledge to be relevant, provides as follows:


     The law of State Q contains a provision which permits a
     county to collect a delinquent tax assessment with
     respect to real property by the means of a tax sale of
     the property. After public notice is given, a “tax
     sale” of the real property is conducted. Upon payment of
     the delinquent taxes and interest, a purchaser obtains a
     tax certificate with respect to the real property. If
     there is no purchaser at the tax sale, the property is
     deemed to be bid in by the State. Because the obtaining
     of this tax certificate by a purchaser or State Q does
     not directly result in the divestment of either the
     owner’s title or junior liens with respect to the
     property, the tax sale is not a nonjudicial sale
     described in section 7425(b). Following the tax sale,
     there is a three-year period during which any person
     having an interest in the property may redeem the
     property by paying the holder of the tax certificate the
     amount of taxes, interest, and costs. Unless, redeemed,
     the holder of the tax certificate may obtain an absolute
     title at the expiration of the period of redemption
     provided he serves a notice of the expiration of the
     redemption period upon the owner at least 60 days prior
     to the date of expiration. Because there is no public
     or private sale which directly results in the divestment
     of junior liens on the property, the date of sale, for
     purposes of computing a period of time determined with
     reference to the date of sale, is the date on which the
     holder of the tax certificate obtains absolute title.




                                     42
      Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 43 of 73 PageID #: 645



26 C.F.R. § 301.7425-2(c) Example 6; accord ECF No. 69, at 3

(Middleton citing Example 6); ECF No. 75, at 3-4 (United States

citing Example 6); ECF No. 76, at 8 (Mining Motors citing Example

6).


              When considered as a whole, 26 C.F.R. § 301.7425-2

plainly indicates that the West Virginia ad valorem tax lien sale

process involves a nonjudicial sale for the purposes of 26 U.S.C.

§ 7425(b).      Middleton and Mining Motors seize upon Example 6’s

sentence, “Because the obtaining of this tax certificate by a

purchaser or State Q does not directly result in the divestment of

either the owner's title or junior liens with respect to the

property, the tax sale is not a nonjudicial sale described in

section 7425(b),” to argue that no nonjudicial sale occurred with

regard to Mountaineer’s real property.            ECF No. 69, at 3-4; No.

76, at 8-9.      But this language only indicates that the November

10, 2016 sheriff’s sale of the ad valorem tax liens itself did not

constitute a nonjudicial sale.


              It is evident from the remainder of Example 6 that a

nonjudicial sale occurs, as referenced by the example’s date of

sale pronunciation, when a purchaser of a tax certificate obtains

absolute title to property after a redemption period following a

sale of an ad valorem tax lien, i.e. the date the prior owner who




                                        43
     Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 44 of 73 PageID #: 646



failed to pay the relevant ad valorem taxes is divested of title.

Thus, this example, which largely resembles the West Virginia ad

valorem tax lien sale process, 13 illustrates that nonjudicial

sales occurred with April 1, 2018 dates of sale when the tax deeds

for the Mining Motors Properties, the Middleton Properties, and

Oakland Front Half Lot No. 8 issued to WVTC and Mountaineer was

divested of title to those sets of properties.            See McManus v.

Mikolajcyk, No. C-93-679–L, 1994 WL 759236, at *3-4 (D.N.H. Dec.

21, 1994) (finding Example 6 instructive with regard to the date

of sale for a nonjudicial sale as being on the day a tax deed

issued following a redemption period under New Hampshire law).


             Further, the arguments Mining Motors and Middleton make

with regard to WVTC’s acquisition of title by forfeiture rather

than nonjudicial sale are unavailing.          For one, they rely on a

state court decision, State v. Black Band Consol. Coal Co., 113

W.Va. 872 (1933), in support of this position that predates the

codification of 26 U.S.C. § 7425 in the Federal Tax Lien Act of




13   The court notes that Example 6’s three-year redemption period
is longer than that of the West Virginia ad valorem tax lien sale
process. Additionally, the “deemed to be bid by the State”
language of Example 6 does not perfectly encapsulate what occurs
to properties with ad valorem tax liens not sold at a sheriff’s
sale, as set forth more fully below. See infra, at 53-55. These
differences, however, do not substantively affect the analysis of
whether the Mining Motors Properties, Middleton Properties, and
Oakland Front Half Lot No. 8 were sold by nonjudicial sales.


                                       44
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 45 of 73 PageID #: 647



1966, Pub. L. 89-719, 80 Stat. 1125, 1141 (1966), and does not

speak to the nonjudicial sale classification provided therein as

refined by 26 C.F.R. § 301.7425-2.        See ECF No. 69, at 4-5

(Middleton citing Black Band Consol. Coal Co. in support of the

argument that a forfeiture, rather than nonjudicial sale

occurred); ECF No.71 (Mining Motors citing the same).           They also

cite the Ninth Circuit cases of Brookbank v. Hubbard, 712 F.2d 399

(9th Cir. 1983), and Runkel v. United States, 527 F.2d 914 (9th

Cir. 1975), which are factually inapposite to this action inasmuch

as they concerned the question of whether forfeitures under

private land sales contracts constituted nonjudicial sales.             ECF

No. 71, at 6-7 (Mining Motors citing Brookbank and Runkel); ECF

No. 77, at 3.    At any rate, the Ninth Circuit has subsequently

recognized that the rule in Runkel, also applied in Brookbank, 712

F.2d at 400-01, was superseded by statute with the passage of 26

U.S.C. § 7425(c)(4), which now classifies forfeitures of land sale

contracts as nonjudicial sales.       See Orme, 269 F.3d at 995.


           More importantly, Mining Motors and Middleton ignore the

fact that 26 C.F.R. § 301.7425-2(a) explicitly states that the

term “nonjudicial sale” includes, “the divestment of the

taxpayer’s interest in property which occurs . . . by forfeiture .

. . .”   (emphasis added).




                                     45
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 46 of 73 PageID #: 648



           Based on the foregoing, the court concludes that

nonjudicial sales occurred with April 1, 2018 dates of sale based

on WVTC’s acquisition and Mountaineer’s divestment of title to the

Mining Motors Properties, Middleton Properties, and Oakland Front

Half Lot No. 8 on that date.       With this issue resolved, the court

next turns to the notice requirements for discharge of federal tax

liens corresponding to nonjudicial sales.


           It should be noted that 26 U.S.C. § 7425(b)(1) provides

that a nonjudicial sale with no notice thereof given to the United

States can only “be made subject to and without disturbing [a

federal tax] lien” if a notice of the federal tax lien at issue

was “filed . . . in the place provided by law for such filing . .

. more than 30 days before such sale,” whereas 26 U.S.C. §

7425(b)(2)(A) provides that federal tax liens may be discharged in

accordance with local law if, “notice of such lien . . . was not

filed . . . in the place provided by law for such filing more than

30 days before such sale.”      “The requirements for filing proper

notice of a federal tax lien are set forth in [26 U.S.C.] §

6323(f) and are a matter of federal law.”         TKB Intern., Inc. v.

United States, 995 F.2d 1460, 1464 (9th Cir. 1993).




                                     46
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 47 of 73 PageID #: 649



           “In the case of real property,” 26 U.S.C. §

6323(f)(1)(A)(i) prescribes that a notice of federal tax lien is

to be filed, “in one office within the State (or the county, or

other governmental subdivision), as designated by the laws of such

State, in which the property subject to the lien is situated.”             In

West Virginia, “[n]otices of federal tax liens and certificates

discharging such liens may be filed in the office of the clerk of

the county commission . . . .”       W. Va. Code § 38-10-1.


           The record reflects that by March 30, 2015, more than

thirty days prior to the April 1, 2018 date of sale, the IRS had

filed notices of all six of its tax liens with the Clerk of the

County Commission for Fayette County, West Virginia as required by

26 U.S.C. § 6323(f)(1)(A)(i) and W. Va. Code § 38-10-1.            Thus,

there was no failure to file notices of those federal tax liens in

the proper place by the proper time.


           As described above, notice of an ad valorem tax lien

sheriff’s sale is provided to, inter alia, persons holding liens

on the underlying real property who have filed notices of such

liens with the sheriff of the relevant county.          See W. Va. Code §

11A-3-2(b)(2).    Despite Middleton’s assertions to the contrary,

that provision makes no difference to the analysis of whether the

IRS’ liens were discharged, for two reasons.




                                     47
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 48 of 73 PageID #: 650



           First, it bears repeating that discharge of a federal

tax lien is a matter of federal law. Orme, 269 F.3d at 994.             As

clearly indicated by 26 U.S.C. § 7425(b), the relevant place of

filing is the place for filing a notice of federal tax lien fixed

by 26 U.S.C. § 6323(f)(1)(A)(i) and, in turn, W. Va. Code §

38-10-1 that directs it to be filed in the office of the relevant

county commission.     In other words, 26 U.S.C. § 7425(b)’s

discharge rules control, and those rules point to the two federal

and state statutes last above noted that make no mention of filing

notices with the office of the relevant county’s sheriff.


           Second, the effect of a failure to file a notice with

the relevant sheriff’s office is only the waiver of the right to

notice of a sheriff’s sale.      W. Va. Code § 11A-3-3; see also W.

Va. Code § 11A-3-2.     It does not waive the right to notice of a

nonjudicial sale as provided by federal statute, and, in fact, the

November 10, 2016 sheriff’s sale did not itself constitute the

“nonjudicial sale” for which the United States was entitled to

notice in this case.


           With respect to the notice actually owed to the United

States for the nonjudicial sales of the Mining Motors Properties,

Middleton Properties, and Oakland Front Half Lot No. 8, “[n]otice

of a sale to which [26 U.S.C. § 7425(b)] applies shall be given




                                     48
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 49 of 73 PageID #: 651



(in accordance with regulations prescribed by the Secretary [of

the Treasury]) in writing, by registered or certified mail or by

personal service, not less than 25 days prior to such sale, to the

Secretary.”    26 U.S.C. § 7425(c)(1).      The general notice of sale

requirements are contained in 26 C.F.R. § 301.7425-3(a)(1), which

states, in relevant part:


     a notice (as described in paragraph (d) of this section)
     of a nonjudicial sale shall be given, in writing by
     registered or certified mail or by personal service, not
     less than 25 days prior to the date of sale (determined
     under the provisions of § 301.7425–2(b)), to the
     Internal Revenue Service (IRS) official, office and
     address specified in IRS Publication 786, “Instructions
     for Preparing a Notice of Nonjudicial Sale of Property
     and Application for Consent to Sale,” or any successor
     publication. The relevant IRS publications may be
     downloaded from the IRS Internet site at
     http://www.irs.gov. Under this section, a notice of
     sale is not effective if it is given to an office other
     than the office listed in the relevant publication.

(emphasis added).    The United States has submitted IRS Publication

786 for the relevant period preceding the nonjudicial sales in

this action, which states that a notice of sale is to be submitted

to the “Collection Advisory Group Manager (for the geographical

area where the Notice of Federal Tax Lien was filed.           Use

Publication 4235, Collection Advisory Group Addresses, to find the

Collection Advisory office where you would submit your

documents.)”   ECF No. 60-22, at 2 (IRS Publication 786,

Instructions for Preparing a Notice of Nonjudicial Sale of




                                     49
      Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 50 of 73 PageID #: 652



Property and Application for Consent to Sale (Rev. 5-2016)

(emphasis omitted)).


              The version of IRS Publication 4235 in effect during the

relevant period preceding the nonjudicial sales at issue clearly

states that 550 Main St., Room 3411 Cincinnati, OH 45202 is the

address of the Collection Advisory Group office associated with

West Virginia.       ECF No. 60-23, at 13-14 (Publication 4235,

Collection Advisory Group Numbers and Addresses (Rev. 11-2017)).

And although the same publication provides P.O. Box 145595, Stop

8420G, Cincinnati, Ohio 45250-5595 as the address of the

Centralized Lien Operation, this Cincinnati address is not the

same as that of the relevant Collection Advisory Group office.

Id.     Moreover, the publication advises readers to contact the

“Advisory office for state where the notice of lien is filed” for

questions regarding “Foreclosure of property – Non-judicial sales”

pertaining to Publication 786, a further indication that the

Collection Advisory Group office was the appropriate target of the

notice required to be sent to the United States.             Id.


              Every court to consider the proper location to which

notice of a nonjudicial sale must be sent has found that the

notice must be sent to the appropriate Collection Advisory Group

office as listed in Publication 4235.           See Mendoza v. Cisneros,




                                        50
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 51 of 73 PageID #: 653



1RíFYíí:-0í.07:/DW -5 (D. Colo. Oct. 1,

2015) (notice ineffective where it was sent to and received by an

IRS office in Fort Collins, Colorado rather than the Denver,

Colorado Collection Advisory Group office address listed in

Publication 4235); United States v. Nipper, 889 F. Supp. 2d 1260,

1265, 1271 (D.N.M. 2012) (notice ineffective where it was sent to

and received by the “United States Attorney’s Office in New

Mexico, the Attorney General of the United States, and the

Secretary of the Treasury, both in Washington, D.C.” rather than

the Phoenix, Arizona Collection Advisory Group office listed in

Publication 4235); Genesis Air, LLC v. United States, No.

1:09-CV-308–SA–DAS, 2011 WL 3296065, at *1, 5 (N.D. Miss. Aug. 1,

2011) (notice ineffective where it was sent to and received by

Austin, Texas and Maestri Street, New Orleans IRS offices rather

than the Poydras Street, New Orleans office listed in Publication

4235).


           A unifying theme of these cases is that actual and

timely notice of a nonjudicial sale afforded to the IRS will be

ineffective if it is not sent to the proper office as provided by

26 U.S.C. § 7425(c)(1), 26 C.F.R. § 301.7425-3(a)(1), Publication

786, and Publication 4235.      See Mendoza, 2015 WL 5737129, at *4-5;

Nipper, 889 F. Supp. 2d at 1271; Genesis Air, LLC, 2011 WL

3296065, at *5.    In the context of the requirement that notice be


                                     51
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 52 of 73 PageID #: 654



given only by certified or registered mail or personal service,

the Tenth Circuit has recognized the “harshness” of 26 U.S.C. §

7425(c)(1) and 26 C.F.R. § 301.7425–3(a)(1), commenting, in

keeping with its holding, that the notice “rule allows the IRS to

receive actual notice, as it did in the instant case, ignore the

notice and still retain the right to levy upon the property.”

Colo. Prop. Acquisitions, Inc. v. United States, 894 F.2d 1173,

1175 (10th Cir. 1990).


           In this case, the IRS sent WVTC a December 22, 2017

letter indicating that the November 10, 2016 sheriff’s sale

constituted a nonjudicial sale and that no notice had been given

to the agency as required by law.         This information was incorrect

inasmuch as the sheriff’s sale itself did not constitute a

nonjudicial sale, which instead culminated when the tax deeds were

issued to WVTC on April 1, 2018.       Nevertheless, WVTC, through the

State Auditor, sent notices that were received by the IRS on

January 16, 2018 ímore than twenty-five days prior to the date of

sale for the relevant nonjudicial sales, i.e., the April 1, 2018

date the tax deeds issued to WVTC.        These notices were sent to the

IRS address stamped on four out of six of the notices of federal

tax liens filed with the Clerk of the County Commission of Fayette

County, West Virginia, which is the same address of the

Centralized Lien Operation office noted on Publication 4235 - PO


                                     52
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 53 of 73 PageID #: 655



Box 145595 Stop 8420G, Cincinnati, Ohio 45250-5595.           However, the

proper mailing address for the notices was 550 Main St., Room 3411

Cincinnati, OH 45202, as provided in Publication 4235.


           It is not clear from the record whether the IRS agent

supervising the Centralized Lien Operation in Cincinnati is the

same as that who supervises the Collection Advisory Group that

receives mail at 550 Main St., Room 3411 Cincinnati, OH 45202.

The court notes, however, that the Centralized Lien Operation

address has a 45250 zip code while the Collection Advisory Group

address has a 45202 zip code.


            But regardless of whether the IRS was afforded actual

notice through the mailings to PO Box 145595 Stop 8420G,

Cincinnati, Ohio 45250-5595, the applicable law indicates that the

United States did not need to redeem inasmuch as the notices were

required to be sent to the appropriate Collection Advisory Group

address listed in Publication 4235.        See Mendoza, 2015 WL 5737129,

at *4-5; Nipper, 889 F. Supp. 2d at 1271; Genesis Air, LLC, 2011

WL 3296065, at *5.     To the extent the defendants argue that it is

inappropriate to consider the notices ineffective when the IRS

received them at a Cincinnati office, the court notes that “[t]he

remedy, if any there is to be” for the harshness of the

nonjudicial sale notice regime, “must come from Congress and not




                                     53
     Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 54 of 73 PageID #: 656



from the Courts.” Colo. Prop. Acquisitions, Inc., 894 F.2d at 1175

(noting that).


             Inasmuch as the notices were not sent to the correct

office as provided by 26 U.S.C. § 7425(c)(1) through 26 C.F.R. §

301.7425–3(a)(1), Publication 786, and Publication 4235, the court

concludes that the federal tax liens continue to encumber the

Mining Motors Properties, Middleton Properties, and Oakland Front

Half Lot No. 8. 14


                         2.   Johnson Lot Nos. 62-64


             The United States has indicated that the ad valorem tax

lien on Johnson Lot Nos. 62-64 was not sold during the November

10, 2016 sheriff’s sale and that this set of properties remains

titled to Mountaineer.        There is no evidence of these assertions

in the record, however.




14   Since the state law redemption period elapsed when WVTC
acquired the tax deeds on April 1, 2018, the United States would
have actually been allowed 120 days from that date, the date of
sale, to redeem the properties. 26 U.S.C. § 7425(d)(1) (“In the
case of a sale of real property to which subsection (b) applies to
satisfy a lien prior to that of the United States, the Secretary
[of the Treasury] may redeem such property within the period of
120 days from the date of such sale or the period allowable for
redemption under local law, whichever is longer.”). However, the
United States did not attempt to redeem the properties, and this
additional time is accordingly not at issue.


                                       54
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 55 of 73 PageID #: 657



           Additionally, the court notes that under West Virginia

law, the failure to sell an ad valorem tax lien at a sheriff’s

sale does not end the process by which the state seeks to collect

on the delinquent taxes it has assessed.         Indeed, there is a

substantial procedure for this occasion provided by statute.


           According to W. Va. Code § 11A-3-8,


     If no person present [at a sheriff’s sale] bids the
     amount of taxes, interest and charges due on any real
     estate offered for sale, the sheriff shall certify the
     real estate to the Auditor for disposition pursuant to
     section forty-four of this article, subject, however, to
     the right of redemption provided by section thirty-eight
     of this article.

The State Auditor then certifies to a deputy commissioner a list

of all lands in a certain county to be sold by auction.            W. Va.

Code § 11A-3-44.


     Each tract or lot certified to the deputy commissioner
     pursuant to [W. Va. Code § 11A-3-44] shall be sold by
     the deputy commissioner at public auction at the
     courthouse of the county . . . within one hundred twenty
     days after the auditor has certified the lands to the
     deputy commissioner as required by [W. Va. Code § 11A-3-
     44].

W. Va. Code § 11A-3-45.      Further,


     If any of the lands which have been offered for sale at
     the public auction provided in section forty-five of
     this article shall remain unsold following such auction,
     or if the auditor refuses to approve the sale pursuant
     to section fifty-one of this article, the deputy
     commissioner may sell such lands at any time subsequent
     to such auction, without any further public auction or


                                     55
      Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 56 of 73 PageID #: 658



        additional advertising of such land, to any party
        willing to purchase such property.

W. Va. Code § 11A-3-48.


              Neither the United States nor any other party has

offered evidence as to whether Johnson Lot Nos. 62-64 have been

subjected to this procedure.          Relatedly, the United States has not

shown whether the other entities that held interests in

Mountaineer’s properties, namely, Airgas, Cecil Walker, WorkForce

West Virginia, and the West Virginia State Tax Department continue

to hold liens that encumber Johnson Lot Nos. 62-64.              Thus, the

court finds summary judgment and default judgment premature as to

this set of properties.


     B. Foreclosure and Priority as to the Mining Motors Properties,
         Middleton Properties, and Oakland Front Half Lot No. 8 15



              The United States asks the court to foreclose the

federal tax liens encumbering the Mining Motors Properties,

Middleton Properties, and Oakland Front Half Lot No. 8 and order

the sale of these properties with first priority to go to it in

accordance with 26 U.S.C. § 7403.            Under 26 U.S.C. § 7403(c):




15   Inasmuch as summary judgment and default judgment are
premature with regard to lien encumbrance of Johnson Lot Nos.
62-64, they are also premature with regard to foreclosure and the
relative priority of claims on that set of properties.


                                        56
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 57 of 73 PageID #: 659



     The court shall, after the parties have been duly
     notified of the action, proceed to adjudicate all
     matters involved therein and finally determine the
     merits of all claims to and liens upon the property,
     and, in all cases where a claim or interest of the
     United States therein is established, may decree a sale
     of such property, by the proper officer of the court,
     and a distribution of the proceeds of such sale
     according to the findings of the court in respect to the
     interests of the parties and of the United States. If
     the property is sold to satisfy a first lien held by the
     United States, the United States may bid at the sale
     such sum, not exceeding the amount of such lien with
     expenses of sale, as the Secretary directs.

           Mountaineer’s ownership interests and the interests of

Airgas, Cecil Walker, WorkForce West Virginia, and the West

Virginia State Tax Department in the Mining Motors Properties, the

Middleton Properties, and Oakland Front Half Lot No. 8 were

extinguished after WVTC acquired these sets of properties on April

1, 2018.   Moreover, it is apparent that WVTC no longer holds

interests in these sets of properties inasmuch as it conveyed them

by deed to Mining Motors, Middleton, and RTM.          Thus, the court

must determine the relative priority of the federal tax liens and

Mining Motors, Middleton, and RTM’s ownership interests in their

respective properties.


           Federal law governs the priority of a federal tax lien.

In re Restivo Auto Body, Inc., 772 F.3d 168, 172 (4th Cir. 2014)

(citing Aquilino v. United States, 363 U.S. 509, 513–14 (1960)).

Generally, priority is dictated by the common law principle “the




                                     57
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 58 of 73 PageID #: 660



first in time is the first in right.”        Id. (citing United States

v. City of New Britain, 347 U.S. 81, 85 (1954)).          However, a

federal tax lien is not valid “as against any purchaser, holder of

a security interest, mechanic’s lienor, or judgment lien creditor

until notice thereof” has been filed in accordance with 26 U.S.C.

§ 6323(f).    26 U.S.C. § 6323(a).


             As earlier recognized, the United States filed notices

of all six of its liens by March 30, 2015, in the Office of the

Clerk of the Fayette County Commission.         Inasmuch as Mining

Motors, Middleton, and RTM all acquired their respective

properties after that date, their interests are subordinated to

that of the United States absent an exception found in the federal

statute.


             Mining Motors and Middleton primarily couch their

“superpriority” arguments in one such exception.          Under 26 U.S.C.

§ 6323(b)(6)(A),


     Even though notice of a lien imposed by section 6321 has
     been filed, such lien shall not be valid . . . [w]ith
     respect to real property, as against a holder of a lien
     upon such property, if such lien is entitled under local
     law to priority over security interests in such property
     which are prior in time, and such lien secures payment
     of . . . a tax of general application levied by any
     taxing authority based upon the value of such property .
     . . .




                                     58
     Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 59 of 73 PageID #: 661



Mining Motors and Middleton argue that they can trace their title

to the state’s ad valorem tax liens, which they say would be

entitled to priority over the federal tax liens under this

provision, and that this tracing entitles their interests to

priority as set forth in United States v. Amos, 287 F. Supp. 886

(N.D. Ill. 1968).      ECF No. 69, at 7-8 (Middleton making this

argument); ECF No. 71, at 8 (Mining Motors making this argument).


             In Amos, the real property subject to federal tax liens

was sold at auction by the county for unpaid county real estate

taxes. 16   Amos, 287 F. Supp. at 889.       The United States did not

redeem the property, and the buyer, the Bonded Municipal

Corporation, petitioned the circuit court for the issuance of a

tax deed following the redemption period.           Id.   The tax deed

thereafter “passed by various mesne conveyances to the intervenor”

in the case, Jerome B. Bluhm.         Id.   The court concluded that:


       The intervenor, Jerome B. Bluhm, traces his title to the
       sale by Cook County of the real estate concerned for
       delinquent real estate taxes for the year 1960, and is
       therefore subrogated to the lien for local taxes for
       that year, which lien is prior to the federal tax liens
       of the United States, by reason of the enactment of the
       Federal Tax Lien Act of 1966. (Section 6323(b)(6) of the
       Internal Revenue Code of 1954.)



16   The case states that the property itself was sold at auction,
but as the following indicates, it appears that a tax lien was
sold with the actual property to be conveyed by tax deed at a
later date.


                                       59
     Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 60 of 73 PageID #: 662



Id. at 891.     The court nevertheless found that the United States’

liens had priority for reasons irrelevant to this action. 17             Id.


             As Mining Motors points out, W. Va. Code § 11A-3-30(a)

essentially recognizes the primacy of state ad valorem tax liens

inasmuch as that provision generally entitles the purchaser of a

tax lien who subsequently obtains a tax deed to “acquire all

right, title and interest, in and to the real estate, as was, at

the time of the execution and delivery of the deed, vested in or

held by any person who was entitled to redeem . . . .”              W. Va.

Code § 11A-3-30(a); ECF No. 71, at 3-4, 8.           Thus, Amos appears to

be a case that supports the proposition of Mining Motors and

Middleton that their interests have priority over those of the

United States inasmuch as they, like Bluhm, can trace title to the

ad valorem tax lien.




17   Specifically, the Amos court found that the tax deed was
issued prior to the enactment of the Federal Tax Lien Act of 1966
and that 26 U.S.C. § 6323(b)(6) (prescribing the superpriority of
real property state tax liens) enacted by that Act was not
retroactive so as to give the state circuit court jurisdiction to
issue a tax deed discharging the earlier filed federal tax liens
where the United States was entitled to sovereign immunity in the
circuit court proceeding. Amos, 287 F. Supp. at 891.




                                       60
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 61 of 73 PageID #: 663



           However, the court does not find Amos persuasive.            The

court in that case gave no justification for grafting a tracing

theory of priority onto 26 U.S.C. § 6323(b)(6)(A), and the statute

plainly states that properly noticed federal tax liens on real

property are not valid only, “as against a holder of a lien upon

such property,” if that lien secures the payment of a tax based

upon the value of the property.       Simply put, Mining Motors,

Middleton, and RTM do not hold state or local tax liens

contemplated by this provision.       Those liens expired in accordance

with West Virginia law when WVTC acquired the tax deeds as

evidenced by the tax deeds themselves, which indicate that the

liens pertaining thereto no longer exist.         See ECF No. 60-12; ECF

No. 60-13; ECF No. 60-14; W. Va. Code §§ 11A-3-18, 11A-3-27, 11A-

3-30; see also Ballinger v. Geithner, 437 F. App’x 480, 482 (7th

Cir. 2011) (rejecting the argument that an ad valorem tax lien

purchaser who subsequently obtained a tax deed maintained any

liens entitled to priority over federal tax liens inasmuch as the

tax deed extinguished the liens under the law of Illinois where,

incidentally, the Amos case arose).


           This narrow reading of 26 U.S.C. § 6323(b)(6)(A) is

consistent with the purpose of the provision, namely, to allow

state and local governments to collect on the real property taxes

they assess.   See United States v. Gen. Douglas MacArthur Senior


                                     61
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 62 of 73 PageID #: 664



Village, Inc., 337 F. Supp. 955, 958 (E.D.N.Y. 1972), rev’d on

other grounds, 470 F.2d 675 (2d Cir. 1972) (“In recognition of the

financial plight of local governments, the American Bar

Association Special Committee on Federal Liens concluded that

federal tax claims should be inferior to state and local tax liens

on real property . . . .      The recommendation was adopted by

Congress in the Federal Tax Lien Act of 1966.”) (internal citation

omitted).


            Further, courts generally consider this provision to

subordinate federal tax liens to actual state or local real

property ad valorem tax liens.       See, e.g., Western Nat’l Bank v.

United States, 8 F.3d 253, 255 (5th Cir. 1993) (“Congress has

established a superpriority for real property tax and special

assessment liens.”); Gen. Douglas MacArthur Senior Village, Inc.,

470 F.2d at 678 (“26 U.S.C. § 6323(b)(6)(A) subordinates a federal

tax lien to the local lien, even where the federal lien arose

first, wherever state law would grant the local property tax lien

a priority over a prior competing interest held by any other

person.”) (emphasis omitted); United States v. Meany, No.

3:19-CV-00519-MMD-CLB, 2019 WL 7875061, at *1 (D. Nev. Nov. 18,

2019) (“Washoe County’s interest in the Property, by virtue of its

lien for property taxes, is senior to, and has priority over, the

interests of the United States. Therefore, and by virtue of 26


                                     62
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 63 of 73 PageID #: 665



U.S.C. § 6323(b)(6)(A), Washoe County is entitled to priority over

the federal tax liens at issue in this lawsuit.”).           Based on the

foregoing, the court rejects the Amos tracing argument.


           Middleton and Mining Motors also pursue an argument that

appears to seize upon the “valid” language of 26 U.S.C. §

6323(b)(6)(A).    ECF No. 76, at 2-3 (Mining Motors’ “valid”

argument); ECF No. 77, at 6-7 (Middleton’s “valid” argument).

Mining Motors posits that “26 U.S.C. § 6323(b)(6)(A) . . .

invalidates Plaintiff’s liens and thereby eliminates the notice

requirements of 26 U.S.C. § 7425” inasmuch as, “[a] ‘discharge’ of

Plaintiff’s liens is not necessary when the liens are already not

‘valid’ pursuant to 26 U.S.C. § 6323(b)(6).”          ECF No. 76, at 2-3.

Middleton makes a similar argument.        ECF No. 77, at 6.


           However, 26 U.S.C. § 6323(b)(6)(A) only directs that

federal liens are not “valid” as against state or local real

property tax liens that purport to have priority over them under

state law, liens which Mining Motors, Middleton, and RTM do not

possess and have never possessed.         Further, 26 U.S.C. § 6323(b)(6)

does not provide an end-around the requirements for discharge of a

federal tax lien found in 26 U.S.C. § 7425(b)(2).           See Ballinger,

437 F. App’x at 482 (“[O]nly § 7425(b)(2) sets the means of

extinguishing federal tax liens.”) (citations omitted); see also




                                     63
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 64 of 73 PageID #: 666



Sec. Pac. Mortg. Corp. v. Choate, 897 F.2d 1057, 1058 (10th Cir.

1990) (“Section 7425(b) of the Internal Revenue Code dictates the

method for discharging a tax lien when the underlying property is

sold.”).   Accordingly, the court finds that inasmuch as Mining

Motors, Middleton, and RTM do not hold liens on their respective

properties, their interests do not enjoy priority over those of

the United States under 26 U.S.C. § 6323(b)(6)(A).


           Finally, the court turns to 26 U.S.C. § 6323(i)(2),

which contains a “special rule” for subrogation.          That provision

holds, “Where, under local law, one person is subrogated to the

rights of another with respect to lien or interest, such person

shall be subrogated to such rights for purposes of any lien

imposed by section 6321 or 6324.”         26 U.S.C. § 6323(i)(2).


           With respect to this subrogation rule, Mining Motors

claims that “West Virginia law does provide that if a person

discharges the liens of another, ‘he will be substituted to such

liens, and accorded their priority.’”        ECF No. 76, at 7 (citing

Syl. Pt. 3, Herold v. Barlow, 36 S.E. 8 (W. Va. 1900)).            Mining

Motors’ argument repackages the 26 U.S.C. § 6323(b)(6)(A) tracing

argument inasmuch as it asserts that WVTC discharged the ad

valorem tax liens and was subrogated to the rights of the state,

which were superior to the United States’ liens, and that its




                                     64
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 65 of 73 PageID #: 667



current interest should be treated similarly since that interest

derives from WVTC.     Id.


             The full syllabus point from that case is as follows:

“In a conveyance by an insolvent debtor, operating, under Code

1891, c. 74, § 2, as a preference, and standing for the benefit of

all creditors, if the purchaser discharge prior liens on the

property, he will be substituted to such liens, and accorded their

priority.”    Syl. Pt. 3, Herold, 36 S.E. 8.       The case concerned

preferences by an insolvent debtor, which no party asserts to be

relevant here, and Mining Motors takes the quoted passage entirely

out of context.    See id.


             Mining Motors also cites the Syllabus of Freudenberger

Oil Co. v. Simmons, 90 S.E. 815 (1916), in which the Supreme Court

of Appeals of West Virginia held: “A deed conveying lands, unless

an exception is made therein, conveys all the estate, right,

title, and interest whatever, both at law and in equity, of the

grantor in and to such lands.”       ECF No. 76, at 7.      This may be so,

but WVTC’s ad valorem tax lien was extinguished when it obtained a

tax deed, and its title to the Mining Motors Properties, as well

as the Middleton Properties and Oakland Front Half Lot No. 8, was

subject to the United States’ federal tax liens that were not

discharged under 26 U.S.C. § 7425(b)(2).         Thus, Mining Motors




                                     65
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 66 of 73 PageID #: 668



holds the title WVTC held when it conveyed the Mining Motors

Properties to it – an interest that is subject to that held by the

United States.


           No persuasive arguments having been raised to the

contrary, the court finds that the “first in time is the first in

right principle” controls the priority analysis concerning the

Mining Motors Properties and Oakland Front Half Lot No. 8.            This

in turn compels the conclusion that the United States holds prime

liens in the amount of $154,714.47 plus statutory additions to the

unpaid taxes, including interest and penalties, on the Mining

Motors Properties and Oakland Front Half Lot No. 8.           Thus, the

United States is entitled to judgment as a matter of law on the

issues of foreclosure and priority against Mining Motors and RTM

and default judgment on these issues as to RTM.          Pending further

order of the court, the United States will be entitled to

foreclose and sell the properties, with the proceeds to be

distributed: first to the United States and second to Mining

Motors as to the Mining Motors Properties; and first to the United

States and second to RTM as to Oakland Front Half Lot No. 8.


           As for Middleton, the court concludes that summary

judgment with regard to foreclosure and priority is premature.

Middleton has claimed throughout this proceeding that should the




                                     66
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 67 of 73 PageID #: 669



United States be entitled to judgment, she is entitled to a set-

off for the improvements she has made thereto, through the

doctrine of unjust enrichment or otherwise.         She has offered

evidence that she expended, variously, more than $232,300.00 or

more than $241,000.00 to construct a vehicle collision repair

business on the Middleton Properties.


           She has also cited, albeit without any discussion, the

case of Somerville v. Jacobs, 170 S.E.2d 805 (W. Va. 1969), for

the proposition that unjust enrichment may be an applicable

doctrine in this case.     ECF No. 77, at 8-9.      In that case, the

Supreme Court of Appeals of West Virginia approved the use of the

doctrine of unjust enrichment in the context of an individual who,

in good faith, mistakenly improves the land of another.

Somerville, 170 S.E.2d at 813.       The court held:


     an improver of land owned by another, who through a
     reasonable mistake of fact and in good faith erects a
     building entirely upon the land of the owner, with
     reasonable belief that such land was owned by the
     improper [sic, improver], is entitled to recover the
     value of the improvements from the landowner and to a
     lien upon such property which may be sold to enforce the
     payment of such lien, or, in the alternative, to
     purchase the land so improved upon payment to the
     landowner of the value of the land less the improvements
     and such landowner, even though free from any
     inequitable conduct in connection with the construction
     of the building upon his land, who, however, retains but
     refuses to pay for the improvements, must, within a
     reasonable time, either pay the improver the amount by
     which the value of his land has been improved or convey



                                     67
      Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 68 of 73 PageID #: 670



        such land to the improver upon the payment by the
        improver to the landowner of the value of the land
        without the improvements.

Id.

              It remains to be seen whether this doctrine applies to

Middleton’s present circumstances.           However, it is noted that the

First Circuit has rejected the argument that 26 U.S.C. §

6323(i)(2) necessarily precludes consideration of common law

doctrines, in particular, unjust enrichment, in a priority

analysis where they have created liens under state law.

Progressive Consumers Fed. Credit Union v. United States, 79 F.3d

1228, 1235 (1st Cir. 1996) (“To the contrary, federal courts

should presume applicability of state common law doctrines in

determining the status of state created liens.”).


              Further, the court observes that Somerville considered

the applicability of West Virginia’s Betterment Statute, W. Va.

Code § 55-5-1, et seq., to the facts of that case.              Somerville,

170 S.E.2d at 807.        The first section of that statute states as

follows:




                                        68
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 69 of 73 PageID #: 671




     Any defendant against whom a decree or judgment shall be
     rendered for land, where no assessment of damages has
     been made under the preceding article [addressing
     ejectment], may, at any time before the execution of the
     decree or judgment, present a petition to the court
     rendering such decree or judgment, stating that he or
     those under whom he claims, while holding the premises
     under a title believed by him or them to be good, have
     made permanent improvements thereon, and praying that he
     may be allowed for the same the fair and reasonable
     value thereof; and thereupon the court, if satisfied of
     the probable truth of the allegation, shall suspend the
     execution of the judgment or decree, and impanel a jury
     to fix and assess the damages of the plaintiff (if any)
     and the value of the improvements (if any) so made by
     the defendant.

W. Va. Code § 55-5-1.     No party has discussed the potential

applicability of the Betterment Statute, but it warrants briefing

with regard to Middleton’s set-off arguments.


           Based on the foregoing, the court finds summary judgment

to be premature with regard to foreclosure and priority as to the

Middleton Properties.     And inasmuch as Middleton has requested,

and the United States has acquiesced, to further briefing on the

issues of subrogation and set-off, the parties will brief these

issues according to the schedule set forth by separate order.




                                     69
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 70 of 73 PageID #: 672



         C.   Middleton’s Crossclaim for Fraud Against WVTC


           Middleton maintains that her crossclaim for fraud

against WVTC remains to be adjudicated.         Inasmuch as the merits of

the fraud claim may depend on those of the claims involving the

United States examined herein, the court recognizes that

adjudication of the fraud claim must necessarily come subsequent

to that of those claims.      However, the court finds it necessary at

this stage to set a schedule for adjudicating the fraud claim

notwithstanding the fact that foreclosure and priority issues

concerning the Middleton Properties remain.         Accordingly, the

court shall issue a schedule for disposition of this claim by

separate order.


                             IV.   Conclusion


           In summary, the United States’ six federal tax liens

continue to encumber the Mining Motors Properties, Middleton

Properties, and Oakland Front Half Lot No. 8, and constitute a

first lien thereon.     Neither Mountaineer nor WVTC continue to hold

an interest in these properties.       Additionally, the other

interests that previously encumbered these sets of properties,

i.e., those held by Airgas, Cecil Walker, Workforce West Virginia,

and the West Virginia State Tax Department, have been discharged.

The United States and Mining Motors continue to hold interests in



                                     70
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 71 of 73 PageID #: 673



the Mining Motors Properties, the United States and Middleton

continue to hold interests in the Middleton Properties, and the

United States and RTM continue to hold interests in Oakland Front

Half Lot No. 8.


           The court finds summary judgment and default judgment

premature as to Johnson Lot Nos. 62-64.         The court makes no

findings with respect to whether the United States, Mountaineer,

Airgas, Cecil Walker, WorkForce West Virginia, or the West

Virginia State Tax Department hold any interests therein.


           Inasmuch as the United States’ six liens have priority

over the interest of Mining Motors in the Mining Motors Properties

as well as the interest of RTM in Oakland Front Half Lot No. 8, it

shall be ordered in due course that the United States’ six liens

thereon be foreclosed and the properties sold with the sale

proceeds to be distributed first to the United States.            The court

makes no findings on foreclosure and priority with respect to the

Middleton Properties pending further briefing from Middleton and

the United States.


           Accordingly, it is ORDERED that:


           1.     The United States’ motion for summary judgment (ECF

No. 60) be, and it hereby is, GRANTED to the extent set forth

herein and otherwise DENIED without prejudice.


                                     71
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 72 of 73 PageID #: 674



            2.   The United States’ motion for default judgment (ECF

No. 62) be, and it hereby is, GRANTED to the extent set forth

herein and otherwise DENIED without prejudice as to its claims

involving Johnson Lot Nos. 62-64.         Further, to the extent the

Clerk’s entry of default judgment against Mountaineer (ECF No. 67)

does not already entitle the United States to judgment in the

amount of $154,714.47, plus statutory additions to tax, including

interest, accruing after April 20, 2020, the motion for default

judgment is GRANTED.


            3.   Middleton’s motion for summary judgment (ECF No.

68) be, and it hereby is, DENIED to the extent set forth herein

and DENIED without prejudice with respect to foreclosure and

priority.


            4.   Mining Motors’ motion for summary judgment (ECF No.

70) be, and it hereby is, DENIED.


            5.   WVTC’s motion for summary judgment (ECF No. 73) be,

and it hereby is, DENIED.




                                     72
   Case 2:19-cv-00417 Document 78 Filed 03/08/21 Page 73 of 73 PageID #: 675



           The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties.


                                               ENTER:   March 8, 2021




                                     73
